N. PATRICK CROOKS, J.
¶ 92. (dissenting). This case presents the question of whether a circuit court has authority, when exercising its juvenile court jurisdiction1 in a delinquency proceeding pursuant to Wis. Stat. ch. 938 (2007-08), to order a school district to submit a plan to provide educational services to a student expelled by the district pursuant to Wis. Stat. *131§ 120.13(l)(c).2 While the majority focuses on the school district's power to expel a juvenile,3 the scope of a circuit court's statutory authority when exercising its juvenile court jurisdiction, pursuant to Wis. Stat. ch. 938, is the proper focus to resolve this issue.
¶ 93. In enacting the 1996 Juvenile Justice Code,4 the legislature explicitly conveyed its intent to give circuit courts ample authority to issue dispositions to effectuate the Code's purposes, one of which is to "equip juvenile offenders with competencies to live responsibly and productively."5 This includes the circuit court's authority to craft appropriate dispositional orders from "a myriad of alternatives" to carry out a primary objective of the Juvenile Justice Code: rehabilitation.6 The Code explicitly authorizes the circuit court to plan for and organize the provision of educational services to a juvenile adjudged delinquent.7 The Juvenile Justice Code also puts emphasis on accountability and protection of the public.8
*132¶ 94. The majority diminishes the significant effect that the 1996 Juvenile Justice Code had on a circuit court's authority when exercising its juvenile court jurisdiction. The majority errs in concluding that "the dispute here boils down to whether the legislature has modified the statutes so that expulsion today does not mean the same as it meant in the past. .." — in other words, that the Juvenile Justice Code of 1996 did not serve to expand the circuit court's authority. Majority op., ¶ 39. I take issue with the majority's failure to recognize that the 1996 Juvenile Justice Code effected a sea change in circuit courts' authority when exercising their juvenile court jurisdiction.
¶ 95. The Juvenile Justice Study Committee (JJSC), given the task of making recommendations to improve the Children's Code, explained in a letter introducing its report to the governor and the legislature that the Juvenile Justice Code would revolutionize the way that circuit courts deal with juvenile crime:
The accompanying recommendations will significantly change the way Wisconsin treats young lawbreakers. Personal accountability and community protection will join offender rehabilitation as the primary objectives of Wisconsin's juvenile justice system. Such a balanced approach is the most effective way to respond to juvenile crime.9
In its report, the JJSC explained that the Juvenile Justice Code would "[reorganize and expand disposition and sanction options for juvenile courts and caseworkers."10 The JJSC recommended that the "dispositions be reorganized into the following categories," *133including "treatment and education," and "the creation of the following new dispositions: . . . [p]anticipation in an educational program that is designed to deter future delinquent behavior. . . [and] [participation in a day treatment program if the juvenile has specialized educational needs."11 The JJSC's report leaves no doubt that the 1996 Juvenile Justice Code has expanded the circuit court's authority to develop a wide range of dispositions to tackle juvenile crime effectively. The majority errs in framing its analysis around a hollow reading of the Juvenile Justice Code.
¶ 96. According to the school district and the majority, the circuit court's exercise of its authority conflicts with a school district's power to expel a student if the circuit court orders the school district to provide educational services to such a juvenile.12 Even if there is such a conflict, I am convinced that the circuit court's authority prevails. The school district does have the power to expel a student, but that power does not relieve it of its obligations to provide educational services, if a circuit court orders the school district to do so for a juvenile it has adjudged delinquent.13
¶ 97. In this case, the Dane County Circuit Court, the Honorable David T. Flanagan presiding, exercising its juvenile court jurisdiction, appropriately used its authority in ordering the Madison Metropolitan School District (MMSD) to submit a plan to provide some reasonable educational services to the juvenile adjudged delinquent, M.T., in whatever manner MMSD *134determined was appropriate. The circuit court did not, in any manner, modify or set aside MMSD's decision to expel this juvenile.
¶ 98. Unlike the majority, I do not believe we should diminish the circuit court's authority under the 1996 Juvenile Justice Code. I would adhere to the Wisconsin Legislature's clearly expressed intent in enacting that Code to provide circuit courts with the necessary authority to fashion appropriate and effective dispositions for juveniles adjudged delinquent. I would hold that a circuit court has authority, when exercising its juvenile court jurisdiction in a delinquency proceeding, to order a school district to submit a plan to provide educational services to a student expelled by the district.
¶ 99. I, therefore, respectfully dissent.
I
¶ 100. This case is resolved properly by harmonizing the circuit court's authority to create a disposition for a juvenile adjudged delinquent, pursuant to Wis. Stat. ch. 938, with the school district's power to expel a juvenile pursuant to Wis. Stat. § 120.13(l)(c). Because it is the extent of the circuit court's authority when exercising its juvenile court jurisdiction that is being questioned in this case, my focus is on interpreting the scope of the circuit court's authority.
¶ 101. When interpreting a statute, this court strives to give effect to the legislature's intent, as expressed through the statutory language, including the scope, context, and purpose of the statute. State ex rel. Kalal v. Circuit Court for Dane Cnty., 2004 WI 58, ¶¶ 44, 48, 271 Wis. 2d 633, 681 N.W.2d 110. "[Statutory language is interpreted in the context in which it is *135used; not in isolation but as part of a whole; in relation to the language of surrounding or closely-related statutes; and reasonably, to avoid absurd or unreasonable results." Id., ¶ 46. This court also strives "to give reasonable effect to every word, in order to avoid surplusage." Id. As the relevant provisions of Wis. Stat. ch. 938 deal with the same subject matter, this court must interpret these provisions in pari materia, "in a manner that harmonizes them in order to give each full force and effect." McDonough v. Dep't of Workforce Dev., 227 Wis. 2d 271, 279-80, 595 N.W.2d 686 (1999) (quoting State v. Aaron D., 214 Wis. 2d 56, 66, 571 N.W.2d 399 (Ct. App. 1997)).
¶ 102. The language of the 1996 Juvenile Justice Code expressly provides its intent and purposes. The legislature began by explaining that " '[t]he Juvenile Justice Code', [] shall be liberally construed in accordance with the objectives expressed in this section." Wis. Stat. § 938.01(1). The legislature explained the relevant objectives as follows:
It is the intent of the legislature to promote a juvenile justice system capable of dealing with the problem of juvenile delinquency, a system which will protect the community, impose accountability for violations of law and equip juvenile offenders with competencies to live responsibly and productively. To effectuate this intent, the legislature declares the following to be equally important purposes of this chapter:
(c) To provide an individualized assessment of each alleged and adjudicated delinquent juvenile, in order to prevent further delinquent behavior through the development of competency in the juvenile offender, so that he or she is more capable of living productively and responsibly in the community.
*136(f) To respond to a juvenile offender's needs for care and treatment, consistent with the prevention of delinquency, each juvenile's best interest and protection of the public, by allowing the court to utilize the most effective dispositional option.
Wis. Stat. § 938.01(2).
¶ 103. To effectuate these purposes, the legislature authorized circuit courts to draw upon the resources provided by other agencies and entities to develop an appropriate dispositional order, after it has adjudged a juvenile delinquent. For example, the circuit court is required to designate an agency14 to submit a report about the juvenile adjudged to be delinquent before the court imposes a disposition. Wis. Stat. § 938.33(1). This report includes, among other things, "[a] plan for the provision of educational services to the juvenile, prepared after consultation with the staff of the school in which the juvenile is enrolled or the last school in which the juvenile was enrolled." Wis. Stat. § 938.33(l)(e). As part of their duties, school districts are required to be involved in providing educational services to juveniles adjudged delinquent when ordered to do so by a circuit court exercising its juvenile court jurisdiction. School districts must " [coordinate and provide for continuity of educational programming for pupils receiving educational services as the result of a court order under s. 48.345 (12) or 938.34 (7d) . . . ." Wis. Stat. § 120.12(18).
¶ 104. The legislature has clearly given the circuit court the discretion and the tools to develop an appro*137priate disposition, including ordering the provision of educational services. In addition to many other options listed in the statute, the circuit court may "order the juvenile to attend any of the following: [] A nonresidential educational program, including a program for children at risk under s. 118.153, provided by the school district in which the juvenile resides." Wis. Stat. § 938.34(7d)(a)l. The legislature's directive that "[t]he disposition shall employ those means necessary to promote the objectives under s. 938.01" recognizes the breadth of the circuit court's authority to craft an appropriate dispositional order for each juvenile adjudged delinquent, in order to fulfill the purposes of the Juvenile Justice Code. Wis. Stat. § 938.355(1).
¶ 105. These provisions, when read together, provide express statutory authority to a circuit court to order a school district to create a plan to provide some reasonable educational services to a juvenile adjudged delinquent, consistent with the disposition that the circuit court has determined is appropriate. The 1996 Juvenile Justice Code expressly authorizes a circuit court to order the provision of educational services as one of the "myriad of alternatives" at the circuit court's disposal, and providing educational services is consistent with the Code's objectives, which include rehabilitation of juveniles. Hezzie R., 219 Wis. 2d at 873, 875-76. The question is: does a school district's power to expel a student limit this authority? I am satisfied that it does not.
¶ 106. After one school district expels a student, another school district may not be required to enroll an expelled student.15 However, when a circuit court exer*138cising its juvenile court jurisdiction adjudges that juvenile to be delinquent, Wis. Stat. ch. 120 envisions that a school district's obligations may change. Specifically, Wis. Stat. § 120.12(18) obligates the school district to "Coordinate and provide for continuity of educational programming for pupils receiving educational services as the result of a court order under s. 48.345 (12) or 938.34 (7d)." There is no exception from this provision for a juvenile who has been expelled.
¶ 107. Where this court is presented with a potential conflict between the judicial branch's statutory authority and the executive branch's attempt to enforce what it believes to be its statutory powers, this court will appropriately uphold the judicial branch's statutory authority applying constitutional separation of powers principles. See, e.g., Racine Cnty. v. Int'l Ass'n of Machinists and Aerospace Workers Dist. 10, 2008 WI 70, ¶ 17, 310 Wis. 2d 508, 751 N.W.2d 312. In Racine County, a union filed a grievance against Racine County and Kevin Van Kampen (Van Kampen), the Racine County Family Court Commissioner and the Director of Family Court Counseling Services at the time, after Van Kampen entered into service contracts with retired employees to fill bargaining unit positions. Id., ¶¶ 2, 4-6. The arbitrator assigned to resolve the grievance ruled in favor of the union, concluding that Van Kampen's actions violated a collective bargaining agreement. Id., ¶ 7. The arbitrator ordered Racine County to "cease and desist from continuing existing Service Agreements or [from] entering into new Agreements which displace [d] . . . bargaining unit positions . . . ." Id.
¶ 108. This court concluded that the arbitrator, giving deference to the executive branch's claimed statutory authority, exceeded her authority by invading and overriding Van Kampen's statutory authority as an *139agent of the judiciary. Id., ¶¶ 2-3, 17. We concluded that the executive branch's exercise of its claimed statutory authority "cannot trump such statutory, judicial branch authority because doing so would violate separation of powers principles." Id., ¶ 17. Similarly, I am satisfied that in this case, the school district's claimed statutory authority, as part of the executive branch, does not trump the circuit court's statutory authority when exercising its juvenile court jurisdiction. To rule otherwise would be violative of separation of powers principles here.
¶ 109. Therefore, I conclude that a circuit court, when exercising its juvenile court jurisdiction, has the statutory authority to order a school district to provide some type of reasonable educational services to a juvenile adjudged delinquent, whether or not the school district has expelled that juvenile.
II
¶ 110. I am also convinced that, in this case, the circuit court, exercising its juvenile court jurisdiction, acted within its statutory authority, and appropriately exercised its authority and discretion, by ordering MMSD to create a plan to provide some reasonable educational services to M.T.
¶ 111. It is clear from the record that throughout the proceedings, the circuit court was concerned about, and focused on, ensuring that M.T. continue with his education as part of the disposition that the circuit court imposed. This began with the information presented by the Dane County Department of Human Services (DCDHS) to the circuit court in DCDHS's juvenile delinquency assessment/report (DCDHS's report). The report noted M.T.'s past problems in school, *140and also his "desire to be on a basketball team and to get back on track in school." At the disposition hearing, the circuit court stated that its primary concern was getting M.T. some educational services on a regular basis, while he was under the circuit court's supervision.
¶ 112. The circuit court worked with DCDHS and MMSD in an attempt to locate some educational services for M.T., but was unsuccessful. The circuit court noted that MMSD would be required to provide M.T. with educational services, if the circuit court removed him from his home and placed him in the Dane County Juvenile Shelter or in a detention facility such as the Dane County Juvenile Detention Center. However, the circuit court stated that removal from his home was "a drastic step," which it concluded was not appropriate in this case.16 This conclusion is consistent with DCDHS's recommendation in its report to the circuit court.
¶ 113. After considering all of the available options, the circuit court ordered MMSD to submit "a plan to provide forthwith educational services, not less than those provided in the Dane County Juvenile Detention Center, to [M.T.] at whatever location and in whatever manner the District deems to be safe and educationally appropriate." The circuit court did not review, modify or *141set aside MMSD's expulsion order, and noted that it "offer[ed] no criticism of the decision of MMSD to expel [M.T.] nor [did the circuit court] suggest that the District lacked a proper, lawful basis to do so." The circuit court ordered MMSD to develop its own plan, instead of ordering MMSD to provide the exact educational services that the circuit court deemed appropriate. This measured approach indicates that the circuit court took MMSD's decision to expel M.T. into account, and sought to provide MMSD with maximum flexibility to come up with a plan that would balance the need to provide educational services with other competing concerns such as safety and cost. The circuit court appropriately exercised its authority and discretion within its statutory authority by ordering MMSD to develop a plan to provide some reasonable educational services to M.T.
Ill
¶ 114. In coming to a contrary result, the majority fails to properly harmonize Wis. Stat. ch. 120 with Wis. Stat. ch. 938. Instead, the majority spends five pages and fourteen paragraphs concluding that Wis. Stat. § 938.45 applies only to natural persons, not school districts. This is totally unnecessary because the circuit court explained in its reply brief to this court that it "no longer claims Wis. Stat. § 938.45 as a significant basis for its authority." Pet'rs Reply Br. at 7 (some words capitalized in original). The attorneys for the circuit court argue that the strongest authorities supporting the court's position are the relevant portions of Wis. Stat. § 120.12(18), § 938.01(1)-(2), § 938.33(l)(e), § 938.34(7d)(a)l., and §938.355(1) discussed herein. I conclude that a proper application of these statutory sections provides the circuit court with clear authority. See supra ¶¶ 9-18.
*142¶ 115. The majority spends much of its analysis on whether, under Wis. Stat. ch. 120, a school district is required to provide educational services to an expelled student. I am satisfied that pursuant to Wis. Stat. ch. 120 a school district is not required to provide educational services to all expelled students, but there is nothing in that chapter, Wis. Stat. ch. 938, or in this court's precedent that abrogates a circuit court's authority under Wis. Stat. ch. 938 and Wis. Stat. ch. 120, to order a school district to provide such services to a particular juvenile adjudged delinquent. The majority treats the school district's power to expel students as an unqualified power that, once exercised, relieves it of any other obligations regarding that juvenile. Wisconsin Stat. § 120.13(1)(c) cannot be read so broadly, nor should the circuit court's authority under the 1996 Juvenile Justice Code be read so narrowly.
¶ 116. The majority also relies on an error in logic to reach its conclusion that a school district's power to expel is an unlimited power that allows it to refuse to provide educational services to such a juvenile unless and until it decides otherwise. For this bold proposition the majority quotes Wis. Stat. § 120.13, a previous version of this statute, and State ex rel. Dresser v. District Board of School District No. 1, 135 Wis. 619, 116 N.W. 232 (1908). The premise in Dresser, which was decided well before the effective date of the Juvenile Justice Code in 1996, was that a circuit court could not order a school district to reinstate suspended students unless the school district abused its discretion in suspending those students. Id. at 627-28. It had nothing to do with a circuit court's authority to require the provision of some reasonable educational services, outside of school premises, to an expelled student who has been adjudged delinquent. Thus, Dresser is inapplicable in *143this case, where the circuit court did not reverse or modify MMSD's expulsion order, but rather appropriately exercised its authority and discretion to order MMSD to create a plan to provide M.T. with some reasonable educational services. The 1996 Juvenile Justice Code clearly provides circuit courts exercising juvenile court jurisdiction with extensive additional powers and authority which such courts did not have in 1908.
IV
¶ 117. While I believe it is important to address the scope of the circuit court's authority when exercising its juvenile court jurisdiction, it was, I am satisfied, inappropriate for the court of appeals to issue a writ of prohibition here, a type of supervisory writ. See State ex rel. Dressler v. Circuit Court for Racine Cnty., 163 Wis. 2d 622, 630, 472 N.W.2d 532 (Ct. App. 1991). "A supervisory writ 'is considered an extraordinary and drastic remedy that is to be issued only upon some grievous exigency.'" Kalal, 271 Wis. 2d 633, ¶ 17 (quoting Dressier, 163 Wis. 2d at 630). To obtain a supervisory writ, a petitioner must establish that:
(1) an appeal is an inadequate remedy; (2) grave hardship or irreparable harm will result; (3) the duty of the trial court is plain and it must have acted or intends to act in violation of that duty; and (4) the request for relief is made promptly and speedily.
Id., ¶ 17 (quoting Burnett v. Alt, 224 Wis. 2d 72, 96-97, 589 N.W.2d 21 (1999)). At least three of these requirements appear not to be met in this case, since an appeal would seem to provide an adequate remedy to resolve this issue, grave hardship or irreparable harm would *144not result, and the circuit court's duty was definitely not plain nor was such duty being or about to be clearly violated.
¶ 118. In its decision to issue a writ of prohibition, the court of appeals stated simply that "the issues raised by this appeal can be more appropriately handled by writ than by appeal." Madison Metro. Sch. Dist. v. Circuit Court for Dane Cnty., No. 2009AP2845-W, unpublished order at 6 (Wis. Ct. App. June 30, 2010). If the circuit court's decision regarding M.T. was taken as an appeal but was moot by that time, the court of appeals still could have addressed this significant legal issue regarding the scope of the circuit court's authority. The issue is of great public importance, it would likely recur yet evade review, and its resolution is necessary to guide circuit courts. State v. Jeremiah C., 2003 WI App 40, ¶ 10, 260 Wis. 2d 359, 659 N.W.2d 193.
¶ 119. There has also not been a showing what grave hardship or irreparable harm would result from the circuit court's decision. In its conclusion to the contrary, the court of appeals stated that "[w]hile providing educational services in this single case might not present an extraordinary hardship, the possibility that the school district might be required in the future to provide similar educational services to an undetermined number of expelled students under the circuit court's interpretation of the relevant statutes satisfies that criterion." Madison Metro. Sch. Dist., No. 2009AP2845-W, at 6 (emphasis added). The majority concludes that "the potential extraordinary harm to the District is inherent in the specter of interference by the courts." Majority op., ¶ 89.1 conclude that neither the court of appeals' speculation regarding the impact of the circuit court's decision, nor the majority's speculation about court interference satisfies the requirement of a *145showing of "grave hardship or irreparable harm" — a high hurdle. See Kalal, 271 Wis. 2d 633, ¶ 17 (quoting Burnett, 224 Wis. 2d at 96-97).
¶ 120. Even more compelling: the circuit court's duty was certainly not plain, and the circuit court did not clearly violate nor was it about to violate that duty. The majority greatly oversimplifies the plain duty requirement in its summary conclusion that "[t]he circuit court's duty was plain: to keep within the scope of its statutory authority." Majority op., ¶ 84. Obviously the circuit court must act within its authority. I am satisfied based on the statutory provisions at issue that that is what the circuit court did here. The majority lacks authority for its position. We have rejected previously an expansive interpretation of the plain duty requirement similar to that advanced by the majority here, concluding that it "would transform the writ into an all-purpose alternative to the appellate review process." Kalal, 271 Wis. 2d 633, ¶ 24.
V
¶ 121. This case presents the question of whether a circuit court has authority, when exercising its juvenile court jurisdiction in a delinquency proceeding pursuant to Wis. Stat. ch. 938, to order a school district to submit a plan to provide educational services to a student expelled by the district pursuant to Wis. Stat. § 120.13(l)(c). While the majority focuses on the school district's power to expel a juvenile, the scope of a circuit court's statutory authority when exercising its juvenile court jurisdiction, pursuant to Wis. Stat. ch. 938, is the proper focus to resolve this issue.
¶ 122. In enacting the 1996 Juvenile Justice Code, the legislature explicitly conveyed its intent to give circuit courts ample authority to issue dispositions *146to effectuate the Code's purposes, one of which is to "equip juvenile offenders with competencies to live responsibly and productively."17 This includes the circuit court's authority to craft appropriate dispositional orders from "a myriad of alternatives" to carry out a primary objective of the Juvenile Justice Code: rehabilitation.18 The Code explicitly authorizes the circuit court to plan for and organize the provision of educational services to a juvenile adjudged delinquent.19 The Juvenile Justice Code also puts emphasis on accountability and protection of the public.20
¶ 123. The majority diminishes the significant effect that the 1996 Juvenile Justice Code had on a circuit court's authority when exercising its juvenile court jurisdiction. The majority errs in concluding that "the dispute here boils down to whether the legislature has modified the statutes so that expulsion today does not mean the same as it meant in the past. . ." — in other words, that the Juvenile Justice Code of 1996 did not serve to expand the circuit court's authority. Majority op., ¶ 39. I take issue with the majority's failure to recognize that the 1996 Juvenile Justice Code effected a sea change in circuit courts' authority when exercising their juvenile court jurisdiction.
¶ 124. The Juvenile Justice Study Committee (JJSC), given the task of making recommendations to improve the Children's Code, explained in a letter *147introducing its report to the governor and the legislature that the Juvenile Justice Code would revolutionize the way that circuit courts deal with juvenile crime:
The accompanying recommendations will significantly change the way Wisconsin treats young lawbreakers. Personal accountability and community protection will join offender rehabilitation as the primary objectives of Wisconsin's juvenile justice system. Such a balanced approach is the most effective way to respond to juvenile crime.21
In its report, the JJSC explained that the Juvenile Justice Code would "Reorganize and expand disposition and sanction options for juvenile courts and caseworkers."22 The JJSC recommended that the "dispositions be reorganized into the following categories," including "treatment and education," and "the creation of the following new dispositions: . . . [participation in an educational program that is designed to deter future delinquent behavior . . . [and] [participation in a day treatment program if the juvenile has specialized educational needs."23 The JJSC's report leaves no doubt that the 1996 Juvenile Justice Code has expanded the circuit court's authority to develop a wide range of dispositions to tackle juvenile crime effectively. The majority errs in framing its analysis around a hollow reading of the Juvenile Justice Code.
¶ 125. According to the school district and the majority, the circuit court's exercise of its authority conflicts with a school district's power to expel a student if the circuit court orders the school district to provide *148educational services to such a juvenile.24 Even if there is such a conflict, I am convinced that the circuit court's authority prevails. The school district does have the power to expel a student, but that power does not relieve it of its obligations to provide educational services, if a circuit court orders the school district to do so for a juvenile it has adjudged delinquent.25
¶ 126. In this case, the Dane County Circuit Court, the Honorable David T. Flanagan presiding, exercising its juvenile court jurisdiction, appropriately used its authority in ordering the Madison Metropolitan School District (MMSD) to submit a plan to provide some reasonable educational services to the juvenile adjudged delinquent, M.T., in whatever manner MMSD determined was appropriate. The circuit court did not, in any manner, modify or set aside MMSD's decision to expel this juvenile.
¶ 127. Unlike the majority, I do not believe we should diminish the circuit court's authority under the 1996 Juvenile Justice Code. I would adhere to the Wisconsin Legislature's clearly expressed intent in enacting that Code to provide circuit courts with the necessary authority to fashion appropriate and effective dispositions for juveniles adjudged delinquent. I would hold that a circuit court has authority, when exercising its juvenile court jurisdiction in a delinquency proceeding, to order a school district to submit a plan to provide educational services to a student expelled by the district.
¶ 128. For the reasons set forth herein, I respectfully dissent.
*149¶ 129. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON and Justice ANN WALSH BRADLEY join this dissent.

 All subsequent references to the Wisconsin Statutes are to the 2007-08 version unless otherwise indicated.


 In this case, M.T. was the juvenile whom the circuit court adjudged delinquent.


 Wis. Stat. ch. 938. The Juvenile Justice Code was enacted on November 17, 1995, and took effect on July 1, 1996, 1995 Wisconsin Act 77, and was amended thereafter.


 Wis. Stat. § 938.01(2). See also Wis. Stat. § 938.355(1) ("The disposition shall employ those means necessary to promote the objectives under s. 938.01.").


 State v. Hezzie R., 219 Wis. 2d 848, 873, 875-76, 580 N.W.2d 660 (1998).


 See Wis. Stat. §§ 938.33(l)(e), 938.34(7d)(a)l.; 938.355(1).


 See Wis. Stat. § 938.01(2).


 Juvenile Justice Study Committee, Juvenile Justice: A Wisconsin Blueprint for Change (Jan. 1995).


 Id. at 16 (emphasis added).


 Id. at 16-17.


 Compare Wis. Stat. ch. 938, with Wis. Stat. § 120.13(l)(c).


 Wis. Stat. §§ 120.12(18), 938.33(l)(e), 938.34(7d)(a)l., 938.355(1).


 The agency that is directed to create this report is defined as "the department, a county department or a licensed child welfare agency." Wis. Stat. § 938.38(l)(a). In this case, for example, the report was created by the Dane County Department of Human Services (DCDHS).


 See Wis. Stat. § 120.13(l)(f) ("No school board is required to enroll a pupil during the term of his or her expulsion from another school district.").


 Using placement outside of the juvenile's home as a means to provide educational services, either before or after a finding of delinquency, is inappropriate for several reasons. In this case, the record does not show that the circuit court made any of the findings required in order to hold a juvenile in physical custody before such a finding of delinquency. See Wis. Stat. § 938.205. Additionally, placement in a juvenile detention facility would not have served to provide educational services to M.T. for the period of his expulsion because placement in a detention facility may not he for more than 30 total days after a juvenile is adjudged delinquent. Wis. Stat. § 938.34(3)(f).


 Wis. Stat. §938.01(2). See also Wis. Stat. §938.355(1) ("The disposition shall employ those means necessary to promote the objectives under s. 938.01.").


 Hezzie R., 219 Wis. 2d at 873, 875-76.


 See Wis. Stat. §§ 938.33(l)(e), 938.34(7d)(a)l.; 938.355(1).


 See Wis. Stat. § 938.01(2).


 Juvenile Justice Study Committee, Juvenile Justice: A Wisconsin Blueprint for Change (Jan. 1995).


 Id. at 16 (emphasis added).


 Id. at 16-17.


 Compare Wis. Stat. ch. 938, with Wis. Stat. § 120.13(l)(c).


 Wis. Stat. §§ 120.12(18), 938.33(l)(e), 938.34(7d)(a)l., 938.355(1).